DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Claims 1-5, 7, 19-22 and 24-29 are pending in this application and were examined on their merits.





Claim Interpretation

Claim 20 contains the transitional phrase “consisting essentially of”, and the Applicant has not provided or indicated where in the Specification or claims what the basic and novel characteristics of the claimed invention are.  Therefore, the claims have been construed as “comprising”.  The MPEP states:
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003)

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

not indicate what the solvent is, at Pg. 19, Paragraph [0200] which describes an improvement in cake solubility when mixed with PRP, at Pg. 20, Paragraph [0207] and Pg. 25, Paragraph [0296] which describe chitosan cake solubility when mixed with PRP or PPP.  Thus, the originally filed disclosure does not provide support for the limitation that the composition is soluble in blood or the blood products platelet-rich fibrin (PRF), autologous conditioned plasma, platelet suspension, platelet lysate and combinations thereof.  Applicant is required to indicate with specificity where support for the new limitations may be found in the disclosure or delete the New Matter.  Claims 2-5, 7, 24 and 25 are rejected as being dependent upon rejected broad claims. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katas et al. (2013), of record.

Katas et al. teaches a freeze-dried/lyophilized composition consisting of:
0.1% chitosan having a molecular weight number (MWn) of 70 kDa and deacetyation degree (DD) of 75-85% and the lyoprotectants dextran sulfate at a concentration of 0.1%, bovine serum albumin at 0.1%(w/v) and; trehalose or mannitol or inulin or histidine (buffer, see Specification, Pg. 7, Paragraph [0031]) at a concentration of 0.1, 0.5 or 1.0% (w/v).

It would be inherent that the composition of Katas et al. would be soluble in blood or a blood product selected from the group consisting of:  platelet rich plasma (PRP). platelet-poor plasma (PPP), platelet-rich fibrin (PRF), autologous conditioned plasma, platelet suspension, platelet lysate and combinations thereof, and

and would exhibit at least one of the following:  in situ coagulation achieved and not inhibited; able to withstand mechanical loading post-implantation; inhibition of platelet-mediated clot retraction to fill tissue defects; good mixing without phase separation of polymers and PRP, blood product and combinations thereof; viscous and paste-like formulations for tissue repair applications; close-to-physiological properties for in vivo application; and combinations thereof;
because the composition has the same components as claimed and therefore would be expected to have the same properties and characteristics as the claimed composition.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Response to Arguments

Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.  
et al. allegedly does not teach the claimed subject matter.  Applicant opines that the reference teaches the formation of chitosan/dextran sulfate nanoparticles by ionic gelation and not a freeze-dried polymer composition.  Applicant asserts that the nanoparticles of the reference would not be soluble in blood or blood product as claimed (Remarks, Pg. 10, Lines 10-16 and Pg. 15, Lines 2-25).

This is not found to be persuasive for the following reasons, as discussed above, Katas et al. teaches a freeze-dried/lyophilized composition consisting of a chitosan with the claimed MWn and DD as claimed, and at least one lyoprotectant within the claimed concentration range.  

It would therefore be inherent that the composition of Katas et al. would be soluble in blood or a blood product selected from the group consisting of:   platelet rich plasma (PRP). platelet-poor plasma (PPP), platelet-rich fibrin (PRF), autologous conditioned plasma, platelet suspension, platelet lysate and combinations thereof, and
form an injectable solution which upon injection:  into solid tissue solidifies forming an implant for tissue repair; or into an articular joint mixes with intra-articular fluids,
because the composition has the same components as claimed and therefore would be expected to have the same properties and characteristics as the claimed composition.  

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 22, 26, 27 and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Katas et al. (2013), as applied to Claims 20, 22, 27 and 29 above, and further in view of Dounnighi et al. (2012), both of record.

The teachings of Katas et al. were discussed above.

Katas et al. did not teach a composition wherein the chitosan has an MWn of from about 28-50 kDa or from about 28-56 kDa; as required by Claims 19 and 26.


et al. teaches the formation of nanoparticles and that chitosan is available in a wide-range of molecular weights and degrees of deacetylation (Pg. 45, Column 1, Lines 12-14) and teaches a commercially available Low molecular weight chitosan having a MWn of 48 kDa) (Pg. 44, Abstract and Pg. 45, Column 2, Lines 14-16).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Katas et al. which consists of chitosan having a molecular weight number (MWn) of 70 kDa to substitute the chitosan having a MWn of 48 kDa as taught by Dounnighi et al. because this is no more than the substitution of one known element (chitosan having an MWn of 48 kDa) for another (chitosan having an MWn of 70 kDa) to obtain predictable results (freeze dried chitosan/lyoprotectant composition).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;




The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original)

There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, medical and/or pharmaceutical chitosan compositions.

Response to Arguments

Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the Dounnighi et al. reference teaches chitosan/tripolyphosphate nanoparticles for drug release.  Applicant asserts that the solid nanoparticles of the reference would not be soluble in blood or blood product as claimed (Remarks, Pg. 10, Lines 10-17 and Pg. 14, Lines 9-15).

et al. was cited only for its teaching that chitosan is available in a wide-range of molecular weights and degrees of deacetylation, including in the claimed ranges.
Further, as discussed above, Katas et al. teaches a freeze-dried/lyophilized composition consisting of a chitosan with the claimed MWn and DD as claimed, and at least one lyoprotectant within the claimed concentration range.  It would therefore be inherent that the composition of Katas et al. would be soluble in blood or a blood product selected from the group consisting of:  platelet rich plasma (PRP). platelet-poor plasma (PPP), platelet-rich fibrin (PRF), autologous conditioned plasma, platelet suspension, platelet lysate and combinations thereof, and
form an injectable solution which upon injection:  into solid tissue solidifies forming an implant for tissue repair; or into an articular joint mixes with intra-articular fluids,
because the composition has the same components as claimed and therefore would be expected to have the same properties and characteristics as the claimed composition.  The Examiner notes that the Applicant has provided no evidence on the record to support the allegation that the nanoparticles of the reference would not be soluble in blood or blood product, as claimed.  The MPEP states:
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Thus, the combination of Katas et al. in view of Dounnighi et al. makes obvious the limitations of Claims 19 and 26.

s 20, 21, 22, 26, 27, 28 and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Katas et al. (2013), as applied to Claims 20, 22, 27 and 29 above, and further in view of Patois et al. (2009), both of record.

The teachings of Katas et al. were discussed above.

Katas et al. did not teach a composition wherein the chitosan is at a concentration of about 0.42 to about 2% (w/v) and the at least one lyoprotectant at a concentration range of between about 1 and about 10%, as required by Claims 21 and 28.

Patois et al. teaches a freeze-dried (lyophilized) polymer composition comprising chitosan at a concentration of 1.4% (w/w), 1.8% (w/w) and 2.2% (w/w) and the lyoprotectant trehalose at a concentration of 8%, which are reconstituted in water (Pg. 325, Column 1, Lines 25-31 and 41 -50).







et al. which consists of chitosan having a concentration of 0.1% to substitute the chitosan having a concentration of 1.4% (w/w), 1.8% (w/w) and 2.2% (w/w) and use of the lyoprotectant trehalose at a concentration of 8% as taught by Patois et al. because this is no more than the substitution of two known element (chitosan having a concentration of 1.4% (w/w), 1.8% (w/w) and 2.2% (w/w) and trehalose at a concentration of 8%) for another (chitosan having a concentration of 0.1% and trehalose at a concentration of 0.1, 0.5 or 1.0% [w/v]) to obtain predictable results (freeze dried chitosan/lyoprotectant composition).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because of the expectation that there would stable chitosan nanoparticles would be formed.  




The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original)

There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, medical and/or pharmaceutical chitosan compositions.

Thus, the combination of Katas et al. in view of Patois et al. makes obvious the limitations of Claims 21 and 28.

Response to Arguments

Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Patois et al. teaches a freeze-dried chitosan formulation which is soluble in water but which would allegedly not be soluble in blood or the claimed blood products, and which would not be rapidly reconstitutable.  Applicant also suggests that Patois et al. relies on temperature-induced gelation as opposed to the instant composition. 


This is not found to be persuasive for the following reasons, as discussed above, Patois et al. was cited only for its teaching of a freeze-dried (lyophilized) polymer composition comprising chitosan at a concentration of 1.4% (w/w), 1.8% (w/w) and 2.2% (w/w) and the lyoprotectant trehalose at a concentration of 8%, which are reconstituted in water-soluble.  Further, as discussed above, as discussed above, Katas et al. teaches a freeze-dried/lyophilized composition consisting of a chitosan with the claimed MWn and DD as claimed, and at least one lyoprotectant within the claimed concentration range.  Reasons to modify the composition of Katas et al. in view of the teachings of Patois et al. and motivation to do so were discussed above.  It would therefore be inherent that the composition Katas et al. and Patois et al. would be soluble in blood or a blood product selected from the group consisting of:   platelet rich plasma (PRP). platelet-poor plasma (PPP), platelet-rich fibrin (PRF), autologous conditioned plasma, platelet suspension, platelet lysate and combinations thereof, and
form an injectable solution which upon injection:  into solid tissue solidifies forming an implant for tissue repair; or into an articular joint mixes with intra-articular fluids,
because the composition has the same components as claimed and therefore would be expected to have the same properties and characteristics as the claimed composition.  


The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 20, 22, 24 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Santagapita et al. (2010), in view of Katas et al. (2013), both of record.

Santagapita et al. teaches a freeze-dried polymer composition comprising chitosan at 0.25%, the lyoprotectant trehalose (20%) and 2.5% of the clot activator/salt CaCl2 (Pg. 1, Lines 22-29), without glycerol phosphate, and reading on Claims 1 in part, 2, 4, 5, 7, 20 in part, 21 in part, 22 in part, 24 and 25.

et al. did not teach a composition wherein the chitosan has a MWn of from about 4 kDa to about 250 kDa and a DD of from about 80-85%, as required by Claims 1 and 22;
wherein the chitosan has a MWn of from about 20-250 kDa, as required by Claim
3;
or wherein the chitosan has an MWn of from about 89-108 kDa and a lyoprotectant at a concentration of no more than about 4% (w/v); as required by Claim 20.

Katas et al. teaches a freeze-dried composition consisting of:  0.1% chitosan having a molecular weight number (MWn) of 70 kDa and deacetyation degree (DD) or 75-85% and the lyoprotectants dextran sulfate at a concentration of 0.1%, bovine serum albumin at 0.1%(w/v) and; trehalose or mannitol or inulin or histidine at a concentration of 0.1,0.5 or 1.0% (w/v).








2, without glycerol phosphate; to substitute the chitosan having a molecular weight number (MWn) of 70 kDa and deacetyation degree (DD) or 75-85% and the lyoprotectants trehalose or mannitol or inulin or histidine at a concentration of 0.1, 0.5 or 1.0%, as taught by Katas et al. because this is no more than the substitution of one known element (composition comprising chitosan having an MWn of 70 kDa and DD of 75-85% and 20% trehalose) for another (composition comprising chitosan having an unknown MWn and DD and 0.1, 0.5 or 1.0% [w/v] lyoprotectant) to obtain predictable results (freeze dried chitosan/lyoprotectant composition).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because of the expectation that there would be some stabilizing effect of the lyoprotectants on the polymer composition during lyophilization.  


The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original)

There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, freeze-dried medical and/or pharmaceutical chitosan compositions.

It would be inherent that the composition of Santagapita et al. and Katas et al. would be soluble in blood or a blood product selected from the group consisting of:   platelet rich plasma (PRP), platelet-poor plasma (PPP), platelet-rich fibrin (PRF), autologous conditioned plasma, platelet suspension, platelet lysate and combinations thereof, and
form an injectable solution which upon injection:  into solid tissue solidifies forming an implant for tissue repair; or into an articular joint mixes with intra-articular fluids,
because the composition has the same components as claimed and therefore would be expected to have the same properties and characteristics as the claimed composition.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Response to Arguments

Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the Santagapita et al. reference teaches the formation of ionically cross-linked alginate or alginate/pectin beads to encapsulate enzyme.  Applicant asserts that the ionically cross-linked beads of the reference would not be soluble in blood or blood product as claimed (Remarks, Pg. 10, Lines 10-17).

This is not found to be persuasive for the following reasons, as discussed above, Santagapita et al. teaches a freeze-dried polymer composition comprising chitosan at 0.25%, the lyoprotectant trehalose (20%) and 2.5% of the clot activator/salt CaCl2 (Pg. 1, Lines 22-29), without glycerol phosphate.  Katas et al. teaches a freeze-dried/lyophilized composition consisting of a chitosan with the claimed MWn and DD as claimed, and at least one lyoprotectant within the claimed concentration range.  Reasons to modify the composition of Santagapita et al. in view of the teachings of Katas et al. and motivation to do so were discussed above.  
et al. and Katas et al. would be soluble in blood or a blood product selected from the group consisting of:   platelet rich plasma (PRP), platelet-poor plasma (PPP), platelet-rich fibrin (PRF), autologous conditioned plasma, platelet suspension, platelet lysate and combinations thereof, and
form an injectable solution which upon injection:  into solid tissue solidifies forming an implant for tissue repair; or into an articular joint mixes with intra-articular fluids,
because the composition has the same components as claimed and therefore would be expected to have the same properties and characteristics as the claimed composition.  

The Examiner notes that the Applicant has provided no evidence on the record to support the allegation that the beads/nanoparticles of the reference would not be soluble in blood or blood product as claimed.  The MPEP states:
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

The Applicant argues that the CaCl2 salt of Santagapita et al. is not used as a clot activator as claimed but to ionically cross-link alginate/invertase or alginate/pectin/invertase solutions to form beads.  Applicant asserts that the CaCl2 becomes part of the chemical network of the beads and would not be free to act as a clot activator to achieve solidification (Remarks, Pg. 11, Lines 18-25).

not to any method of use thereof.  The claims only require the presence of CaCl2, a limitation met by the prior art as discussed above.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

The Applicant argues that the chitosan of Santagapita et al. is used as a coating for beads to modify the release kinetics of invertase enzyme from alginate or alginate/pectin beads and the reference does not mention the chitosan MWn or DD and thus it would not be obvious to substitute the chitosan of Katas et al. for the chitosan of Santagapita et al. (Remarks, Pg. 11, Lines 26-30).

This is not found to be persuasive for the following reasons, the Examiner notes that the claims are drawn to a composition and not to any method of use thereof.  The claims only require the presence of chitosan in the composition, a limitation met by the prior art as discussed above.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

The Examiner’s basis for a finding of obviousness to substitute the chitosan of Katas et al. for the chitosan of Santagapita et al. and motivation to do so were discussed above.

s 1-5, 7, 20-22, 24 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Santagapita et al. (2010), in view of Katas et al. (2013), both of record, as applied to Claims 1-5, 7, 20, 22, 24 and 25 above, and further in view of 
Patois et al. (2009), cited in the IDS.

The teachings of Santagapita et al. and Katas et al. were discussed above.

None of the above references taught a composition wherein the chitosan is at a concentration of about 0.42-2% (w/v), as required by Claim 21.

Patois et al. teaches a freeze-dried (lyophilized) polymer composition comprising chitosan at a concentration of 1.4% (w/w), 1.8% (w/w) and 2.2% (w/w) and the lyoprotectant trehalose at a concentration of 8%, which are reconstituted in water (Pg. 325, Column 1, Lines 25-31 and 41-50).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the freeze-dried composition of Santagapita et al. and Katas et al. comprising chitosan having a concentration of 0.1% to substitute the chitosan having a concentration of 1.4% (w/w), 1.8% (w/w) and 2.2% (w/w) as taught by Patois et al. because this is no more than the substitution of one known element (chitosan having a concentration of 1.4% (w/w), 1.8% (w/w) and 2.2% (w/w)) for another (chitosan having a concentration of 0.1%) to obtain predictable results (freeze dried chitosan/lyoprotectant composition).  

The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because of the expectation that there would stable chitosan nanoparticles would be formed.  The MPEP states:
The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original)

There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, medical and/or pharmaceutical chitosan compositions.

Response to Arguments

Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Patois et al. teaches a freeze-dried chitosan formulation which is soluble in water but which would allegedly not be soluble in blood or the claimed blood products, and which would not be rapidly reconstitutable.  Applicant also suggests that Patois et al. relies on temperature-induced gelation as opposed to the instant composition.  Applicant therefore concludes that the combined prior art would not result in the claimed invention (Remarks, Pg. 13, Lines 11-24).

This is not found to be persuasive for the following reasons, as discussed above, Patois et al. was cited only for its teaching of a freeze-dried (lyophilized) polymer composition comprising chitosan at a concentration of 1.4% (w/w), 1.8% (w/w) and 2.2% (w/w) and the lyoprotectant trehalose at a concentration of 8%, which are reconstituted in water.  Further, as discussed above, as discussed above, Santagapita et al. teaches a freeze-dried polymer composition comprising chitosan at 0.25%, the lyoprotectant trehalose (20%) and 2.5% of the clot activator/salt CaCl2 (Pg. 1, Lines 22-29), without glycerol phosphate.  Katas et al. teaches a freeze-dried/lyophilized composition consisting of a chitosan with the claimed MWn and DD as claimed, and at least one lyoprotectant within the claimed concentration range. 
et al. in view of the teachings of Katas et al. and motivation to do so were discussed above.  It would therefore be inherent that the composition of Santagapita et al. and Katas et al. would be soluble in blood or a blood product selected from the group consisting of:   platelet rich plasma (PRP). platelet-poor plasma (PPP), platelet-rich fibrin (PRF), autologous conditioned plasma, platelet suspension, platelet lysate and combinations thereof, and
form an injectable solution which upon injection:  into solid tissue solidifies forming an implant for tissue repair; or into an articular joint mixes with intra-articular fluids,
because the composition has the same components as claimed and therefore would be expected to have the same properties and characteristics as the claimed composition.  

  The Examiner notes that the Applicant has provided no evidence on the record to support the allegation that the nanoparticles of the reference would not be soluble in blood or blood product as claimed.  The MPEP states:
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  















/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/24/2021